—Order of disposition, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered July 22,1994, which adjudicated respondent a juvenile delinquent and placed him on probation for 18 months, following a fact-finding determination that respondent committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the third degree, unanimously affirmed, without costs. Respondent’s motion to suppress the gun found in his vest pocket was properly denied. The evidence showed that police officers, responding to a radio report of a man with a gun, arrived at the location two minutes after the call and observed a man wearing clothes very similar to those described over the radio. When one of the officers approached the man, the officer noticed that his vest pocket was drooping, indicating a heavy object that the officer believed
*333could have been a gun. The officer then conducted a "pat-down” of respondent’s clothing and found the gun. Observation of the sagging pocket made it reasonable to believe that defendant was armed, and justified a protective frisk (see, Matter of Jose R., 214 AD2d 367; People v Yates, 176 AD2d 442, Iv denied 79 NY2d 834). Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Tom, JJ.